Citation Nr: 1630804	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-20 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from February 1975 to February 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that declined to reopen the Veteran's previously denied claim for service connection for left convex scoliosis.

In April 2016, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

An unappealed October 2007 Board decision denied service connection for a low back disability.  In February 2010, the Veteran reportedly indicated that he only wanted to claim service connection for scoliosis and not reopen his lumbar spine claim (2/1/10 VBMS VA 21-0820 Report of General Information).  His recent Board hearing testimony suggests otherwise.  Thus, in the interest of due process and all fairness to the Veteran, and in the interest of judicial economy, the Board has recharacterized the issue on appeal.  See e.g., Clemons v. Shinseki, 23Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

An October 2013 deferred rating decision notes the Veteran's claims of non-service-connection pension and special monthly pension (10/11/13 VBMS Deferred Rating (e.g. VA Form 21-6789).  The AOJ has not yet adjudicated the claims and they are referred for appropriate action.

The reopened claim for service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 2007 Board decision denied service connection for a low back disability and a September 2008 rating decision denied the Veteran's petition to reopen his claim of service connection for left convex scoliosis; no new and material evidence or a notice of disagreement was received within one year of notice of the rating decision.

2.  The evidence added to the record since the October 2007 Board decision and September 2008 rating decision relates to a basis for the previous denials and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2007 Board decision denying service connection for a low back disability and the September 2008 rating decision denying the Veteran's request to reopen his claim for service connection for left convex scoliosis are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the October 2007 Board decision and September 2008 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A March 1983 rating denied the Veteran's claim for service connection for a back abnormality on the basis that the condition was congenital.

The Veteran was notified of the RO's March 1983 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the March 1983 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103.

In July 1999, RO received the Veteran's request to reopen his claim that, in September 1999, he described as a "back condition" (7/23/99 VBMS VA 21-4138 Statement in Support of Claim; 9/3/99 VBMS VA 21-4138 Statement in Support of Claim).

In a February 2000 rating decision, the RO reopened and denied the Veteran's claim of service connection for left convex scoliosis on the basis that it was considered a congenital or developmental defect unrelated to military service and not subject to service connection.  The RO also denied service connection for degenerative joint disease and degenerative disc disease of his lumbar spine with left L5 radiculopathy on the basis that there was no evidence of treatment for that disability in active service.  A favorable private opinion was discounted, as another opinion attributed the symptoms to an accident in 1990.  The Veteran perfected an appeal of these determinations.

In an unappealed March 2005 decision, the Board denied the Veteran's request to reopen his claim for service connection for left convex scoliosis.  

The unappealed October 2007 Board decision denied service connection for a low back disability, finding that the probative medical evidence weighed against a conclusion that a low back disability was a result of a disease or injury in active service.

The Board's decisions are final.  38 U.S.C.A. § 7104.

On October 29, 2007, the Veteran stated that he wanted to "amend my claim and add: scoliosis aggravated by Army training" (10/29/07 VBMS VA 21-4138 Statement in Support of Claim).  The RO construed this as a request to reopen his previously denied claim for service connection for left convex scoliosis.

The September 2008 rating decision found that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for left convex scoliosis.

The Veteran was notified of the September 2008 rating decision and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, September 2008 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the October 2007 Board decision and September 2008 rating decision includes VA and non VA medical records and examination reports, dated from 2000 to 2011, some duplicative of those previously considered, and the Veteran's written statements and oral testimony in support of his claim.

During his April 2016 Board hearing, the Veteran testified that he had no back problems prior to entering military service.  See Board hearing transcript at page 3.  In 1975, he fell off monkey bars and onto hard on rocks.  Id. at 3 and 8.  He was sent to the hospital at Fort Polk and given a physical profile.  Id. at 9.  A physician advised that he change his military occupation because of his back and he moved out of the infantry into transportation.  Id. at 3-4.  His profile against heavy lifting was ignored by officers and he lifted heavy ammunition crates, that caused back pain for which he sought treatment.  Id. at 4.  The Veteran was also in a motor vehicle accident in 1976.  Id. at 2 and 5.  He did not know he had scoliosis until after he left service.  Id. at 9-10.

The Veteran's statements relate to the previously unestablished elements of a current back disability and a link between a current back condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a back disability is granted.


REMAND

The Veteran denied having any low back problems prior to entering service and participated in a variety of sports during that time.  See Board hearing transcript at page 3.  In 1975, he fell off monkey bars onto rocks, for which he was sent to the hospital at Fort Polk and issued a physical profile.  Id. at 3 and 8-9.  In 1976, he was in a motor vehicle accident, and he learned that he had scoliosis after discharge.  Id. at 2, 5, and 10.  (Further review of the record indicates that the motor vehicle accident actually occurred in 1977, as explained in more detail below).

Service treatment records show that, in July 1975, when examined for enlistment, the Veteran denied having recurrent back pain and a spine abnormality was not noted (4/20/15 VBMS STR-Medical, pages 62, 64).  In July 1976, he complained of low back pain for three days after heavy lifting.  Id. at 92.  There was mild tenderness in the paravertebral area of L4-L5 with no acute spasm.  The assessment was low back pain.  

X-rays of the Veteran's lumbar spine taken in September 1976 showed a slight curve of the lumbar spine with some of the posterior right elements on the lumbar spine missing, that appeared to be on a congenital basis.  Id. at 80.  A physical profile for duty with permanent limitations was issued in October 1976 due to the congenital back abnormalities and a leg length discrepancy.  Id. at 66.

In April 1977, the Veteran was in a motor vehicle accident but did not report back pain.  Id. at 94.  An August 1977 periodic examination report does not mention a spine abnormality and a December 1982 report notes moderate scoliosis and leg length discrepancy.  Id. at 68, 70.  

When examined for separation in January 1983, the Veteran reported having recurrent back pain that an examiner attributed to mechanical problems and a leg length discrepancy.  Moderate scoliosis and a leg length discrepancy were also noted on examination.  Id. at 72, 74.

Post-service private medical evidence, dated in the mid-1990s, associates the Veteran's low back pain with a 1990 accident when he was hit in the head by a tree and experienced a herniated disc (11/12/03 VBMS Medical Treatment Record, Non Government Facility, pages 24, 31).  He was status post cervical fusion (8/27/97 VBMS Medical Treatment Record Non Government Facility, page 7).

A March 2, 1998 VA Medical Certificate reflects the Veteran's report of back pain for 8 years but, when examined on March 3, 1998, he complained that his back pain started in 1974 (6/5/98 VBMS Medical Treatment Record Government Facility, pages 2-3).

In August 1999, Dr. J.S. opined that military service likely caused or contributed to the Veteran's back problems (8/11/99 VBMS Third Party Correspondence).

X-rays of the Veteran's lumbar spine taken in March 2003 showed mild levoscoliosis either congenital or positional (11/12/03 VBMS Medical Treatment Record Non Government Facility, page 4).  A magnetic resonance image (MRI) taken at the time showed normal alignment of the lumbar spine, L4-5 disc desiccation, and mild bilateral foraminal narrowing, left more than right with facet arthrosis, left more than right.  Id. at 3.

In May 2006, a VA examiner opined that it was less likely than not that the Veteran's current low back disability (degenerative disc disease of the lumbar spine with back pain and left leg radiation) was related to service.  The examiner did not provide an opinion as to whether the Veteran had scoliosis that was aggravated by active service.  A new opinion is warranted.

Records of the Veteran's treatment at the VA medical center (VAMC) in Dallas/North Texas Health Care System (HCS) since June 2011 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records regarding the Veteran's treatment at the VAMC in Dallas/North Texas HCS since June 2011.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a VA examination by a physician to determine whether any current back disability is the result of a disease or injury during active service.  The claims file should be provided to the examiner and reviewed.  The examiner should respond to the following:

a. does the Veteran have a current back disability (any back disability present since 2009), including degenerative disc disease, degenerative joint disease, and/or scoliosis?

b. If scoliosis is diagnosed, is it acquired or congenital?  If it is congenital, is it a congenital defect (incapable of change) or a congenital disease (capable of aggravation)?

c. If a congenital defect, is it at least as likely as not that the Veteran incurred a superimposed disease or injury on it?  If so, please describe the resultant disability.

d.  If the Veteran's diagnosed scoliosis disability is a congenital or development disease, was it aggravated (permanently worsened beyond the natural progress of the condition) as result of injury during service to result in the current back disability, including as a result of heavy lifting and carrying, falling from monkey bars, and a motor vehicle accident?  

e. If aggravation is found, identify the baseline level of disability prior to aggravation to the extent possible, based on evidence of record. 

f. With regard to any currently diagnosed back disability that is not related to scoliosis, to include degenerative joint and disc disease of the lumbar spine, is it at least as likely as not (probability of 50 percent or more) that such disability was incurred as a result of service? 

g. The examiner should provide reasons for any opinion offered.  In rendering an opinion, the examiner should consider the Veteran's 1975 fall from monkey bars in service, his service motor vehicle accident in April 1977, his reports continuing back pain and other symptoms before and after that time, and the August 1999 statement from Dr. J.S. and May 2006 VA examination report. 

h. The Veteran's statements as to the onset and timing of his back pain and other symptoms cannot be rejected due solely to a lack of corroborating medical evidence.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


